Case: 16-11504      Document: 00514075543         Page: 1    Date Filed: 07/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 16-11504
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                            July 17, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

CHARLES BOGGS, also known as “Nasty”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-118-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Charles Boggs appeals the 240-month sentence imposed for his
conviction for conspiracy to possess with intent to distribute a controlled
substance. First, he contends that the district court clearly erred in imposing
the U.S.S.G. § 2D1.1(b)(1) enhancement for possession of a dangerous weapon.
The district court had a reliable basis on which to plausibly find a spatial and
temporal connection between Boggs’s firearm possession and drug-trafficking


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11504    Document: 00514075543     Page: 2   Date Filed: 07/17/2017


                                 No. 16-11504

activity. See United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013); United
States v. Marquez, 685 F.3d 501, 507 (5th Cir. 2012). Accordingly, the district
court did not clearly err in finding that he possessed a dangerous weapon. See
United States v. King, 773 F.3d 48, 52 (5th Cir. 2014).
      Next, Boggs contends that the district court clearly erred in imposing the
U.S.S.G. § 3C1.1 enhancement for obstruction of justice. “We may affirm an
enhancement on any ground supported by the record.” United States v. Garcia-
Gonzalez, 714 F.3d 306, 314 (5th Cir. 2013). The district court’s findings that
Boggs solicited and submitted a false letter from a codefendant to try to reduce
his sentence plausibly supported its ultimate conclusion that he obstructed
justice. See United States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008);
§ 3C1.1, comment. (n.4(F)). Accordingly, the district court did not clearly err
in finding that Boggs obstructed justice. See Juarez-Duarte, 513 F.3d at 208.
      Lastly, Boggs contends that the district court’s denial of the U.S.S.G.
§ 3E1.1 reduction for acceptance of responsibility was without foundation. The
district court’s finding that Boggs falsely denied that he possessed a firearm
was not without foundation given the statements of his coconspirators. See
Juarez-Duarte, 513 F.3d at 211. Accordingly, the district court’s denial of the
reduction for acceptance of responsibility was not without foundation because
Boggs falsely denied relevant conduct. See id.; § 3E1.1, comment. (n.1(A)).
      The judgment of the district court is AFFIRMED.




                                       2